DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/22 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al. (US 2020/0059817 A1).
Consider claim 10, Baek teaches a system (abstract), comprising: 
a mobility management network element (Fig. 68, EPC MME); and 
a master network node, wherein the master network node is configured to send a first message to the mobility management network element (Fig. 68, source eNB sends handover requirement to the EPC MME); and 
wherein the mobility management network element is configured to: 
receive the first message, wherein the first message comprises first indication information, and the first indication information indicates whether a terminal uses new radio (NR) for accessing a network; determine, based on the first indication information, access information indicating whether the terminal uses NR for accessing the network (paragraph 419, the handover requirement message includes handover type indicates handover from LTE to NR); and 
determine first access point name-aggregate maximum bit rate (APN-AMBR) information for the terminal based on the access information (Fig. 68, step 3 and paragraph 420, the EPC MME determining APN-AMBR).

Consider claims 1 and 13, claims 1 and 13 having similar limitations as claim 10. Therefore, claims 1 and 13 are also rejected for the same reasons claim 10 is rejected.

Consider claim 2, Baek also teaches wherein before determining, by the mobility management network element, the access information indicating whether the terminal uses NR for accessing the network, the method further comprises: 
receiving, by the mobility management network element, a first message from a master network node, wherein the first message comprises first indication information, and the first indication information indicates whether the terminal uses NR for access (paragraph 419, the handover requirement message includes handover type indicates handover from LTE to NR); and 
wherein determining, by the mobility management network element, the access information indicating whether the terminal uses NR for access comprises (Fig. 68, step 3 and paragraph 420, the EPC MME determining APN-AMBR): 
determining, by the mobility management network element based on the first indication information, the access information indicating whether the terminal uses NR for access (paragraph 419, the handover requirement message includes handover type indicates handover from LTE to NR).

Consider claim 6, Baek also teaches sending, by the mobility management network element, the first APN-AMBR information to the terminal, wherein the first APN-AMBR information is configured to be used to control a data transmission rate (Fig. 68 and paragraph 425, handover command sent to the UE).

Consider claim 14, Baek also teaches a master network node; and wherein the access management network element is further configured to receive the first indication information from the master network node (Fig. 68, source eNB sends handover requirement to the EPC MME).

Allowable Subject Matter
Claims 3-5, 7-9, 11-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        7/27/22